Citation Nr: 9930049	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a perforated right 
eardrum, bilateral hearing loss and tinnitus for the purposes 
of establishing "veteran" status.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The appellant had active duty for training from March 1971 to 
July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The appellant's service consisted of a period of active 
duty for training.

2.  The appellant's perforated right eardrum, bilateral 
hearing loss, and tinnitus are not causally related to his 
active duty for training.


CONCLUSION OF LAW

As the preponderance of the evidence is against the claims 
for service connection for perforated right eardrum, 
bilateral hearing loss, and tinnitus, the appellant has not 
established status as a veteran.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1110 (West 1991); 38 C.F.R. §§ 3.1(d), 3.6(a), 
(c), 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 1991).

The appellant's DD Form 214 indicates that he had four months 
(March 1971 to July 1971) of active duty for training.  In 
order to establish basic eligibility for veterans benefits 
based upon his active duty for training, the appellant first 
has to establish by a preponderance of the evidence that he 
was disabled from a disease or injury incurred or aggravated 
in the line of duty.  See Laruan v. West, 11 Vet. App. 80, 
84-86 (1998) en banc; Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  

The Board finds that the preponderance of the evidence is 
against the appellant's claim that a perforated right 
eardrum, hearing loss, and tinnitus were incurred during his 
active duty for training.  The appellant's service medical 
records covering the period of his active duty for training 
do not contain a diagnosis of a perforated right tympanic 
membrane, hearing loss, or tinnitus.  Specifically, the 
appellant's October 1970 service enlistment examination 
reflected that his ears and hearing were clinically evaluated 
as normal.  An April 1971 service medical record indicated 
that the appellant complained of an ear ache and drainage of 
the ears.  The examiner noted that the appellant's right 
tympanic membrane was bulging but appeared intact.  There 
were no findings showing a perforated right tympanic 
membrane.  The appellant's July 1971 service discharge 
examination reflected that his ears were clinically evaluated 
as normal, and hearing loss was within normal limits.

Furthermore, the first medical evidence of a ruptured right 
tympanic membrane, hearing loss, and tinnitus was more than 
ten years after his active duty for training.  Medical 
evidence dated after the appellant's active duty for training 
includes a February 1982 private medical record indicating 
that the appellant's right tympanic membrane was ruptured.  
In December 1994 the appellant underwent a right 
tympanomastoidectomy.  As for hearing loss and tinnitus, 
private audiograms showed bilateral conductive hearing loss.  
In September 1981, the appellant complained of a cracking 
sound in his right ear.

Most importantly, no physician or other qualified health 
professional has linked the appellant's ruptured right 
eardrum, hearing loss, and tinnitus to his active duty for 
training performed in 1971.  While the appellant and the 
appellant's former service comrades and family members are 
competent to state that the appellant sought treatment for 
his ears during his active duty for training, they are not 
competent, absent specialized medical training, to render 
opinions concerning the etiology of diseases or injuries that 
the veteran claims to have sustained because of his active 
duty for training service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board acknowledges that the appellant submitted an 
article concerning ear infections from a family medical 
guide.  However, the materials did not specifically opine as 
to the relationship between the appellant's condition and his 
active duty for training.  See generally Sacks v. West, 11 
Vet. App. 314 (1998).

Statements and June 1999 Board hearing testimony from the 
appellant, as well as lay statements from family members, 
seem to indicate that the appellant had problems with his 
ears prior to his active duty for training in 1971.  Inasmuch 
as the appellant may be claiming that his ear problems were 
aggravated by his active duty for training, the Board notes 
that the presumption of aggravation does not apply to a 
claimant who had only active duty for training and who is not 
otherwise a veteran.  Paulson, 7 Vet. App. at 471.  Further, 
no physician has indicated that the appellant's ruptured 
right eardrum, hearing loss, or tinnitus chronically worsened 
as a result of his active duty for training in 1971.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a perforated right 
eardrum, hearing loss, and tinnitus.  As the preponderance of 
the evidence is against the appellant's claims, the appellant 
has not established status as a veteran.  The duty to assist 
and the doctrine of the benefit of the doubt are not for 
application.  Laruan v. West, 11 Vet. App. 85.

The Board notes that the RO denied the appellant's claims on 
the basis that they were not well grounded.  However, having 
only to submit a will grounded claim (as opposed to the 
burden of going forward with preponderating evidence) is an 
advantage afforded to veterans by virtue of their status.  
Ibid citing Gilbert v. Derwinski, 1 Vet. App.49, 53 (1990).  
Any error committed by the RO in failing to consider the 
appellant's status as a veteran was harmless error.  


ORDER

The appeal is denied.



		
	CONSTANCE B. TOBIAS	
	Member, Board of Veterans' Appeals



 

